Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Suspension of Action, Applicant’s Request
Pursuant to applicant's request filed on 26 January 2021, action by the Office is suspended on this application under 37 CFR 1.103(a) for a period of 6 months.  At the end of this period, applicant is required to notify the examiner and request continuance of prosecution or a further suspension.  See MPEP § 709.


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668